Citation Nr: 1707143	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to the right knee disability.

3.  Entitlement to service connection for bilateral leg disabilities, claimed as shin splints, bilateral blisters, and bilateral muscle spasms in the legs and feet, to include as secondary to degenerative disc disease of the lumbar spine and right lower extremity radiculopathy.  

4.  Entitlement to service connection for bilateral foot disabilities, to include as secondary to bilateral fifth hammer toe deformities.  

5.  Entitlement to service connection for the residuals of a brain aneurysm, to include as secondary to an acquired psychiatric disability and fibromyalgia.  

6.  Entitlement to service connection for diabetes mellitus, to include as secondary to an acquired psychiatric disability and fibromyalgia.  

7.  Entitlement to an initial increased rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.  

8.  Entitlement to an initial increased rating in excess of 10 percent for right lower extremity radiculopathy. 

9.  Entitlement to a rating in excess of 10 percent for a right hammer toe deformity, status post hemiarthroplasty and extensor tenotomy.  

10.  Entitlement to a rating in excess of 10 percent for a left hammer toe deformity, status post hemiarthroplasty and extensor tenotomy.  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to January 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision, a January 2010 rating decision, an August 2010 rating decision, and a September 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified via video-conference in support of his claims at a November 2013 hearing before the undersigned.  A transcript is in the record.  

The Veteran's appeal to reopen a previously denied claim for service connection for a right knee disability on the basis of new and material evidence was granted by the Board in April 2014.  The issue of entitlement to service connection for a right knee disability on a de novo basis as well as the appeals for all other matters before the Board were remanded for additional development.  

In addition to the matters listed on the first page of this decision, the issues of entitlement to service connection for an acquired psychiatric disorder claimed as post-traumatic stress disorder, anxiety disorder, and major depressive disorder, entitlement to service connection for erectile dysfunction, and entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) were also remanded by the Board in April 2014 for further development.  

Following the completion of the requested development, entitlement to service connection for PTSD with major depressive disorder was granted in an August 2016 rating decision.  Entitlement to service connection for erectile dysfunction was granted in an October 2016 rating decision.  This rating decision also granted entitlement to TDIU from May 8, 2009 (the day after the Veteran last worked), which covers the entire period on appeal for the claim for TDIU as well as all claims for increased ratings.  These are considered complete grants of the benefits sought for the claims for service connection for an acquired psychiatric disorder, erectile dysfunction, and TDIU, and these matters are no longer before the Board.  

The Board notes that the Veteran submitted additional private medical records in October 2016, which was weeks after the most recent supplemental statement of the case was issued.  38 U.S.C.A. § 7105(e) provides that waiver of initial RO review of evidence submitted to the RO or the Board by the claimant or representative is presumed in cases such as this one where the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e) (West 2014).  This section applies and the waiver is presumed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a left knee disability, bilateral foot disabilities, residuals of a brain aneurysm, diabetes mellitus, and an increased rating for DDD of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained a right knee injury during active service.  

2.  Post service records show that the Veteran was diagnosed with arthralgia of the right knee two months after discharge and internal derangement four months after discharge; his current diagnosis is status post right total knee arthroplasty.  

3.  The evidence both for and against a nexus between the right knee injury in service and the post service right knee diagnoses is in relative equipoise.  

4.  The Veteran does not have a current diagnosis of shin splints, bilateral blisters, a disability manifested by muscle spasms, or any other chronic disability of the legs for which service connection has not already been established. 

5.  The Veteran has had no more than mild incomplete paralysis of the right sciatic nerve for the entire appeal period.  

6.  The Veteran is in receipt of the highest scheduler evaluation available for both the right hammer toe deformity and the left hammer toe deformity. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2016).  

2.  The criteria for service connection for bilateral leg disabilities, claimed as shin splints, bilateral blisters, and bilateral muscle spasms in the legs and feet, to include as secondary to service-connected degenerative disc disease of the lumbar spine and right lower extremity radiculopathy, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.310(a).  

3.  The criteria for entitlement to an initial increased rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.124a, Code 8520 (2016).  

4.  The criteria for entitlement to a rating in excess of 10 percent for a right hammer toe deformity, status post hemiarthroplasty and extensor tenotomy, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, 
Code 5282 (2016).  

5.  The criteria for entitlement to a rating in excess of 10 percent for a left hammer toe deformity, status post hemiarthroplasty and extensor tenotomy, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, 
Code 5282 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligates VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Veteran was provided with complete VCAA notification in letters dated August 2008, November 2009, September 2009, March 2010, and September 2014 that contained all the necessary information.  They were provided to the Veteran prior to the initial adjudication of each claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  All potentially relevant records held by government agencies have been obtained, including the Veteran's service treatment records, his VA treatment records, and records from the Social Security Administration (SSA).  The Veteran has also been provided numerous opportunities to submit private treatment records, large volumes of private records have been received, and there is no indication of any other outstanding private treatment records.  The Veteran has been afforded VA examinations of all claimed disabilities.  The examiners have provided pertinent opinion in the claims for service connection, and have addressed all rating criteria in the claims for increased ratings.  The Veteran has offered testimony at a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that entitlement to service connection is warranted for several disabilities.  He believes that these disabilities either began during service or have developed due to or were aggravated by service-connected disabilities.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Right Knee

The Veteran's service treatment records show that he was seen for complaints of right knee pain on a single occasion in July 1986.  He had been doing physical training that morning when he was kicked in the knee.  The Veteran said that his knee now "pops".  On examination, the right knee was slightly swollen.  The range of motion was good.  There was some crepitation in the outer aspect of the patella.  The assessment was possible strain.  The Veteran was given an ace bandage for support, Tylenol, and told to use a heating pad as needed.  He was to return to the clinic the next day if the swelling increased.  9/3/2014 VBMS, STR - Medical #1, p. 105.  There is no evidence that the Veteran required or received any follow-up treatment after the July 1986 incident.  Although he was seen on a frequent basis throughout service for complaints relating to his lower legs, the remainder of his service treatment records is negative for any complaints or treatment regarding the right knee.  

A July 1991 Report of Medical Examination conducted after the Veteran's return from Southwest Asia states that his lower extremities were normal.  The Veteran denied having a "trick" or locked knee, and having any bone, joint, or other deformity on a Report of Medical History obtained at that time.  9/3/2014 VBMS, STR - Medical #2, pp. 8, 10. 

A September 1991 Report of Medical Examination conducted prior to the Veteran's separation from service continues to show that his lower extremities were normal.  He continued to deny having a "trick" or locked knee on the Report of Medical History he completed at this time.  He did answer "yes" to a history of bone, joint, or other deformity.  The physician's summary noted only reports of cramping with running without sequelae, and added that the Veteran did not have any current medical problems.  9/3/2014 VBMS, STR - Medical #1, pp. 3, 5.  

Following discharge, the Veteran was afforded a VA general medical examination in March 1992.  He was noted to have injured his knee during sports activity in 1987, at which time he received treatment and was diagnosed with a bruised knee.  At the time of the examination, the Veteran stated that he had constant pain in the right knee.  On examination, there were no abnormal limitations of the lower extremities.  The diagnoses included arthralgia of the right knee.  An X-ray study showed no evidence of skeletal or articular abnormality.  4/17/1992 VBMS, Medical Treatment Record - Government Facility, pp. 1, 8.  

The Veteran underwent a VA orthopedic examination in May 1992.  He reported having injured his knee in service in 1988 at which time it was diagnosed as a sprain.  However, he stated that he had experienced intermittent pain in that knee with complaints of clicking, popping, giving way, and swelling.  He had not worn a brace or taken medications but he reported limping.  Approximately two weeks ago while attempting to run he had another knee twisting injury which he said was secondary to weakness in the knee.  On examination, the Veteran had swelling of the knee.  His range of motion was limited from 20 to 90 degrees, and he could not fully straighten the knee.  An X-ray of the knee did not reveal any significant abnormality.  The examiner stated that the Veteran appeared to have internal derangement of the knee.  It may have been aggravated by his most recent injury and as stated in his history it had occurred during his tenure in service.  The knee was in an acute phase and needed treatment, as he had rather severe impairment at the current time.  5/13/1992 VBMS, Medical Treatment Record - Government Facility, pp. 1-4.  

A VA January 1993 surgical record shows that the Veteran underwent arthroscopic repair for right knee medial and lateral meniscal tears.  3/16/1993 VBMS, Medical Treatment Record - Government Facility, p. 1.  

A February 2010 VA X-ray study revealed mild tricompartmental osteoarthritis changes involving the right knee, and moderate narrowing of the right lateral joint compartment.  11/15/2013 VBMS, Medical Treatment Record - Government Facility, p. 20.  

A June 2011 VA magnetic resonance imaging (MRI) study of the right knee revealed a stable complex tear of the medial and lateral menisci; stable tricompartmental osteoarthritis changes; stable high-grade lateral joint compartment chondromalacia; and torn ACL.  2/3/2016 VBMS, Medical Treatment Record - Government Facility, p. 23.  

The Veteran was provided a VA examination of the knees and lower legs in September 2012.  The July 1986 treatment for a right knee sprain was noted, as was the 1993 arthroscopy and the 2011 MRI.  The Veteran complained of chronic right knee pain in the medial and lateral joint lines since service, which was constant and aggravated by standing and walking.  The diagnosis was right knee degenerative joint disease and medial and lateral meniscus tear.  11/15/2013 VBMS, Medical Treatment Record - Government Facility, p. 29.  

A medical opinion regarding the etiology of the Veteran's right knee disability was obtained in March 2013.  The claims folder was provided to a VA examiner for review before the opinion was provided.  The examiner opined that it was less likely than not that the Veteran's current right knee disability was caused by or the result of his injury in service.  The rationale was that as the Veteran did not receive any additional treatment following his July 1986 right knee injury and as the separation examination was normal, then chronicity was not established for a right knee disability prior to discharge.  The examiner noted that a January 1993 rating decision described another injury to the right knee two weeks prior to the May 1992 VA examination.  The findings of internal derangement on that examination as well as the January 1993 surgery to repair the meniscus were further noted.  The examiner believed that it was more likely that a recent event out of service in 1992 resulted in the Veteran's current right knee condition as compared to the transient, resolved right knee condition that happened some years before in service.  3/7/2013 VBMS, Medical Treatment Record - Government Facility, p. 1.  

VA surgical records show that the Veteran was admitted to the hospital with a diagnosis of right knee osteoarthritis in July 2015.  He underwent total right knee arthroplasty.  2/3/2016 VBMS, Medical Treatment Record - Government Facility, p. 13.  

The Veteran's most recent VA examination was conducted in April 2016.  The examiner stated that the Veteran was seen on one occasion in service in 1990 after he was kicked in the right knee and experienced pain and swelling.  The range of motion had been normal, and the examiner described the injury as an "acute and transient episode."  The Veteran's 1993 arthroscopic surgery and his 2015 right knee replacement were noted.  4/11/2016 VBMS, C&P Exam #2, p. 1.  The examiner opined that the Veteran's right knee disability status post knee replacement was less likely than not incurred in or caused by the claimed in-service injury.  The rationale was that the service treatment record had only a single entry of treatment in 1990 for an acute and transient right knee episode with no documentation supporting that this incident became a chronic right knee medical problem.  4/11/2016 VBMS, C&P Exam #5, p. 1.  

After careful consideration, the Board finds that entitlement to service connection for the Veteran's right knee disability is warranted as the evidence shows that the right knee disorder was incurred in service.  

The medical evidence clearly establishes that the Veteran currently has a right knee disability and has had a disability since at least a few months following discharge from service, and the service treatment records also confirm that he sustained an injury to the right knee during service.  Thus, the first two criteria required for service connection have been met.  The remaining criterion is evidence of a nexus between the current disability and active service.  

The Board finds that the evidence both for and against a nexus between the Veteran's current right knee disability and his injury in service are in relative equipoise.  

The Board recognizes that the Veteran was seen on only one occasion during service for his right knee, which was the day he sustained his injury during physical training.  There is no other record of him seeking treatment for his right knee during service, and right knee problems were not noted at the end of the Veteran's deployment or upon separation.  The March 2013 VA examiner and the April 2016 VA examiner both based their negative opinions in whole or in part on the absence of such treatment, which they believe suggests that the symptoms following the injury were acute and transitory, and did not result in any permanent disability.  

However, the record also shows that the Veteran submitted his original claim for service connection for a right knee disability just over one month after his discharge from service.  The Veteran reported constant right knee pain to the March 1992 VA examiner, which is just two months after discharge.  He reported intermittent pain in that knee with complaints of clicking, popping, giving way, and swelling since his original injury to the May 1992 VA examiner.  The Veteran is competent to report these symptoms, and while he did not report knee symptoms on his discharge examination just a few months earlier, this failure alone is insufficient to find that these post-service reports are not credible.  The May 1992 examiner noted that the Veteran had sustained an additional injury two weeks earlier, but based on his history found that the Veteran had internal derangement of the knee that "had occurred during his tenure in service" and which may have been "aggravated by the most recent injury".  

In contrast, the March 2013 VA examiner found that it was more likely that the disability noted at the May 1992 examination was the result of a post service incident, which is a reference to the injury two weeks prior to that examination.  However, the March 2013 examiner failed to note or discuss the March 1992 VA examination and the Veteran's reports of constant right knee pain at that time.  The Board observes that this would have been over a month before the post-service injury occurred, based on the history given at the May 1992 examination, and it was these complaints that led to the scheduling of the May 1992 examination in the first place.  The positive opinion of the May 1992 VA examiner carries at least as much weight as that of the March 2013 examiner, and carries perhaps more weight as it was based on a contemporaneous examination of the Veteran.  As the evidence both for and against a nexus is at least in equipoise, the benefit of the doubt is resolved in favor of the Veteran, the remaining criterion of a nexus has been met, and service connection is established.  

Bilateral Leg Disabilities

The Veteran contends that he has a disability manifested by pain in the lower extremities.  He believes that this disability is separate and distinct from his knee disabilities.  

The Veteran's service treatment records establish that he was seen on at least a dozen occasions for reports of lower leg pain.  These complaints began very soon after entering service.  For example, he was seen with complaints of lower leg pain for the past week in January 1986.  There was tenderness on squeezing and swelling.  The assessment was tendonitis.  9/3/2014 VBMS, STR - Medical, p. 112.  A January 1987 note reported off and on leg pain since basic training.  9/3/2014 VBMS, STR - Medical, p. 23.  An October 1987 note states that the Veteran experienced tightness in both legs while running.  He was okay for short distances but his calves would tighten on long runs.  The assessment was bilateral anterior tibial strain.  9/3/2014 VBMS, STR - Medical, p. 86.  The Veteran was diagnosed with shin splints in September 1986 and September 1988.  9/3/2014 VBMS, STR - Medical, pp. 17, 80.  The final report of leg pain was recorded in October 1990 when the Veteran was seen for leg pains with long distance walking or running.  There was no pain at rest but pains in both lower lateral legs when running.  9/3/2014 VBMS, STR - Medical, p. 7.  

At the Veteran's September 1991 separation examination, the lower extremities were determined to be normal.  He answered "yes" to a history of cramps in his legs on the Report of Medical History obtained at that time.  The physician's summary notes that the Veteran experienced cramps with running, with no sequelae, and no current medical problems.  9/3/2014 VBMS, STR - Medical, pp. 3, 7.  

Based on these records, the Board finds that the criterion of an in-service injury or event pertaining to the lower legs has been met.  

The next criterion is that of evidence of a current disability.  Unfortunately, the Board will find that there is no objective evidence of a disability of the lower extremities for which service connection has not already been established.  

The March 1992 VA examination did not note any history or complaints pertaining to the legs other than the Veteran's right knee disability.  4/17/1992 VBMS, Medical Treatment Record - Government Facility, p. 1. 

At the May 1992 VA orthopedic examination, the Veteran's reports of pain in both legs was noted.  The Veteran stated that the pain was in the lateral portion of his calves and seemed to be somewhat worse with motion.  However, on examination there were no significant abnormalities in either muscle strength, loss, or masses, and there were no neurological deficits in these areas.  There was good circulation to these areas.  5/13/1992 VBMS, Medical Treatment Record - Government Facility, p. 1.  

At the request of the May 1992 VA examiner, additional X-ray studies of the legs were obtained in November 1992.  These showed that there was no evidence of skeletal or articular abnormalities of either leg.  12/7/1992 VBMS, Medical Treatment Record - Government Facility, p. 1.  An April 1993 analysis of the Veteran's X-rays found that there were no significant abnormalities of the tibias or fibulas.  4/21/1993, VBMS, Medical Treatment Record - Government Facility, p. 1.  

In December 2008, the VA afforded the Veteran a whole body bone scan in response to his reports of bilateral shin pain.  Although mild degenerative joint disease of both knees was noted, there was no tibial abnormality, and he had uniform distribution of tracer activity throughout the rest of the skeleton.  2/1/2016 VBMS, Medical Treatment Record - Government Facility, p. 282.  

The Veteran underwent a VA bone examination in April 2010.  The history of shin splints and leg pains in service was noted, and the Veteran indicated he continued to have chronic leg pain which was worse with prolonged ambulation and standing.  On examination, there was no evidence of leg shortening or a bone abnormality.  
X-ray studies of the tibia and fibula bilaterally showed no fracture, dislocation, or other abnormality.  The diagnosis was no objective evidence of shin splints.  No other diagnosis was entered.  4/22/2010 VBMS, VA Examination, p. 1.  

The Veteran was provided a VA examination of the knees and lower legs in September 2012.  When asked if the Veteran now had or had ever had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional syndrome, or any other tibial and/or fibular impairment, the examiner answered "no" without providing any further comment.  11/15/2013 VBMS, Medical Treatment Record - Government Facility, p. 29.  

At the April 2016 VA examination for the knees and lower legs, the examiner was asked if the Veteran now had or had ever had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional syndrome, or any other tibial and/or fibular impairment.  The examiner answered "no" without providing any further comment.  4/11/2016 VBMS, C&P Exam #2, p. 1.  No further opinion was provided as part of this examination.  

Based on the totality of the post service evidence, the Board must conclude that the Veteran does not have a current diagnosis of a disability of the lower legs.  Every examination since discharge has been negative for shin splints and every other disability of the lower legs.  The Board recognizes the Veteran's ongoing complaints of bilateral shin and calve pain.  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

At this juncture, the Board observes that service connection has already been established for fibromyalgia.  The Veteran is in receipt of the highest schedular evaluation available for that disability, which contemplates widespread musculoskeletal pain and tender points.  See 38 C.F.R. § 4.71a, Code 5025.  The Veteran also has a separate evaluation for right lower extremity radiculopathy associated with his service-connected lumbar spine disability, and the matter of entitlement to a separate rating for left lower extremity radiculopathy associated with his service connected lumbar spine disability will be addressed during the evaluation of that disability.  See 38 C.F.R. § 4.71a, Code 5037.  Service connection for a right knee disability has now been established, and service connection for a left knee disability is the subject of a separate appeal, as is entitlement to service connection for bilateral disabilities of the feet.  

But, as for the matter of entitlement to service connection for any other disabilities of the lower extremities to include shin splints, bilateral blisters, and bilateral muscle spasms, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of current diagnosis of such a disability, this criterion is not met, and entitlement to service connection cannot be established on either a direct or secondary basis.  


Increased Ratings

The Veteran contends that the evaluations for his service connected lumbar spine disability, radiculopathy of the right lower extremity, and bilateral hammer toes are inadequate.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Right Lower Extremity Radiculopathy

The record shows that entitlement to service connection for right lower extremity radiculopathy was granted in an August 2010 rating decision.  An initial 10 percent rating was assigned, effective from October 22, 2009.  The Veteran initiated the current appeal by submitting a notice of disagreement with the evaluation.  

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right lower extremity radiculopathy is evaluated under the rating criteria for paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve is demonstrated when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  This is evaluated as 80 percent disabled.  Severe incomplete paralysis, with marked atrophy, is evaluated as 60 percent disabling.  Moderately severe paralysis is evaluated as 40 percent disabling.  Moderate paralysis merits a 20 percent evaluation, and mild paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Code 8520.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  38 C.F.R. § 4.124a.  

The evidence includes a July 2010 VA examination of the spine.  He denied numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  A motor examination showed that right knee flexion was 5/5, and right ankle flexion and dorsiflexion were also 5/5.  Muscle tone was normal without atrophy.  The Lasegue's sign was positive on the right.  The diagnosis was DDD L5 to S1 with right lumbar radiculopathy.  7/23/2010 VBMS, VA Examination, p. 6.  

The Veteran was afforded a VA examination of the peripheral nerves in September 2012.  Symptoms attributable to his peripheral nerve condition did not include either constant or intermittent pain.  However, he did have moderate paresthesias and numbness of the right lower extremity.  Knee extension, ankle flexion and ankle dorsiflexion were all 5/5.  There was no muscle atrophy.  Reflexes were 2+ at the knees and 1+ at the ankles.  Sensation was decreased in the right upper anterior thigh.  The examiner opined that the Veteran had mild incomplete paralysis of the external cutaneous nerve of the right thigh.  All other nerves of the right lower extremity were found to be normal, including the sciatic.  The diagnosis was no objective evidence of radiculopathy and meralgia paresthetica of the right lower extremity.  9/20/2012 VBMS, VA Examination, p. 136.  

The most recent VA examination of the Veteran's disability was conducted in April 2016.  He complained of pain that radiated to the lower extremities with intermittent numbness and tingling of both legs.  The Veteran reported moderate pain and mild paresthesias and numbness of the right lower extremity.  Muscle strength testing showed that right knee extension, right ankle plantar flexion, and right ankle dorsiflexion were all 5/5.  Deep tendon reflexes were 2+.  The sensory examination was normal for the right thigh, knee, lower leg, and ankle but decreased for the foot and toes.  The examiner found that the Veteran had mild incomplete paralysis of the sciatic nerve.  The diagnosis was right lumbar radiculopathy, with no clinical evidence of left lumbar radiculopathy.  4/11/2016 VBMS, C&P Exam, p. 1.  

The Board finds that the evidence does not support entitlement to a rating in excess of 10 percent for the Veteran's radiculopathy of the right lower extremity.  The Veteran has not exhibited symptoms representative of more than mild incomplete paralysis for any portion of the period on appeal.  

The Veteran reports symptoms that include pain, numbness, tingling, and loss of sensation of the right thigh.  However, objective findings have shown normal muscle strength of the knee and ankle without atrophy on each examination.  Reflexes have been normal at the knees on each examination, and the most recent examination shows they are also normal at the ankles.  The April 2016 VA examiner opined that the Veteran has mild incomplete paralysis of the sciatic nerve, and the Board agrees that the relevant medical and lay evidence of the Veteran's symptoms support this opinion.  Mild incomplete paralysis merits continuation of the 10 percent rating currently in effect.  38 C.F.R. § 4.124a, Code 8520.  

At this juncture, the Board notes that the September 2012 VA examination found that the Veteran had mild incomplete paralysis of the external cutaneous nerve of the right thigh, but a normal sciatic nerve.  This raises the question as to whether or not the Veteran is evaluated under the correct rating code.  However, the Board notes that the highest rating available under the rating code for the external cutaneous nerve of the thigh is the 10 percent that has already been assigned.  38 C.F.R. § 4.124a, Code 4.124a, Code 8529.  It is to the Veteran's advantage to be evaluated under the criteria for the sciatic nerve, as those criteria provide for ratings in excess of 10 percent.  

The Board has also considered whether or not a separate evaluation is required for the cutaneous nerve, but finds that it is not.  Although the September 2012 examiner diagnosed mild incomplete paralysis of the external cutaneous nerve of the thigh, the sciatic nerve was said to be normal.  In contrast, neither the July 2010 VA examination nor the April 2016 examination included a diagnosis of a disability of the external cutaneous nerve of the thigh; these examiners attributed the Veteran's complaints to the sciatic nerve.  The Board concludes that as none of the Veteran's examinations have included diagnoses of disabilities of both the right sciatic nerve and the right external cutaneous nerve of the thigh, and as the most recent VA examination did not include a diagnosis of a disability of the right external cutaneous nerve of the thigh, entitlement to a separate rating for the cutaneous nerve is not warranted.  

Hammertoes

Entitlement to service connection for the residuals of a hammer toe operation of the right foot with hammer toe deformity still present and entitlement to service connection for the residuals of a hammer toe operation of the left foot with hammer toe deformity still present was granted in a January 1993 rating decision.  
A 10 percent evaluation was assigned for each of these disabilities, which currently remain in effect.  The current diagnoses are hammer toe deformity, right 5th toe, status-post hemiarthroplasty and extensor tenotomy; and hammer toe deformity, left 5th toe, status-post hemiarthroplasty and extensor tenotomy.  

The Veteran's hammer toe disabilities have each been evaluated under the rating code for hammer toe, 38 C.F.R. § 4.71a Code 5282.  These criteria provide for a 
10 percent evaluation for hammer toe of all toes, unilateral, without claw foot.  This is the highest schedular rating available under this rating code.  As the maximum scheduler evaluation is in effect, no additional schedular discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that for the eight foot conditions specifically enumerated under 38 C.F.R. § 4.71a, the rating criteria found 38 C.F.R. § 4.71a, Code 5284 for other foot injuries are not applicable.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015); see also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016) (stating that distinct, diagnosed foot conditions not explicitly listed in the rating schedule may be rated by analogy under DC 5284).  The Board concludes that entitlement to a rating in excess of 10 percent for the right hammer toe deformity and entitlement to a rating in excess of 
10 percent for the left hammer toe deformity is not warranted.  

Additional Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his right lower extremity radiculopathy.  Objectively, these symptoms include radiating pain, numbness and decreased sensation, all of which are provided for in the rating criteria.  As for the hammer toes, the most recent VA examination shows that the Veteran reports bilateral foot pain that is increased with standing or walking, and he was diagnosed with bilateral pes cavus.  However, service connection for this disability is the subject of an ongoing appeal, and it is important to note that the Veteran did not report any symptoms that were specific to either the right 5th toe or the left 5th toe, which are the toes for which service connection is currently in effect.  4/11/2016 VBMS, C&P Exam, p. 1.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to either of these service connected disabilities.  His most recent examinations indicate these disabilities may interfere with jobs that require prolonged standing or walking, but do not otherwise impact his employability.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Finally, the Board is aware that entitlement to TDIU is a component of a claim for an increased rating if raised by the Veteran or the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  However, as TDIU has been established for the entire appeal period, no additional discussion of this matter is required. 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  In this case, as the Veteran has been granted TDIU throughout the appeal period, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Therefore, the Board finds that further discussion of an extraschedular rating is not warranted in this regard, and referral for consideration of an extraschedular rating in this case is not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a right knee disability is granted. 

Entitlement to service connection for bilateral leg disabilities, claimed as shin splints, bilateral blisters, and bilateral muscle spasms in the legs and feet, to include as secondary to service-connected degenerative disc disease of the lumbar spine and right lower extremity radiculopathy is denied. 

Entitlement to an initial increased rating in excess of 10 percent for right lower extremity radiculopathy is denied. 

Entitlement to a rating in excess of 10 percent for a right hammer toe deformity, status post hemiarthroplasty and extensor tenotomy is denied.

Entitlement to a rating in excess of 10 percent for a left hammer toe deformity, status post hemiarthroplasty and extensor tenotomy is denied. 


REMAND

The April 2016 VA examination of the knees diagnosed the Veteran as having patellofemoral pain syndrome of the left knee.  4/11/2016 VBMS, C&P Exam #2, p. 1.  

The April 2014 remand requested that the VA examiner provide an opinion as to whether or not any current left knee disability was either caused or permanently aggravated by any right knee disability found to be related to service.  As the April 2016 VA examiner opined that the right knee was not related to service, he did not provide the requested left knee opinion as to secondary service connection.  Given that the Board has determined that the right knee disability is related to service, the opinions regarding secondary service connection for the left knee must now be obtained.  

Furthermore, while the April 2016 examiner did supply the requested opinion regarding direct service connection for the left knee, the entire basis for the negative opinion he supplied was that there was no evidence of treatment for the left knee in the service treatment records.  The Board notes that a negative opinion cannot be based entirely on the lack of corroborating medical records during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Therefore, the opinion is inadequate, and new one should be obtained. 

Similarly, the April 2014 remand requested that the Veteran be afforded VA examinations of his brain aneurysm and diabetes mellitus.  The examiner was to provide opinions stating whether or not either of these disabilities had their onset in or was otherwise directly related to the Veteran's period of active service.  The examiner was to then provide opinions regarding service connection for the brain aneurysm and diabetes mellitus secondary to the Veteran's service-connected fibromyalgia or PTSD.  

In an April 2016 report, a VA examiner provided the requested opinions.  An excellent rationale was included for the opinions that addressed secondary service connection, including aggravation.  However, the only rationale for the opinions that neither the brain aneurysm nor diabetes mellitus were incurred due to service was that there "is no objective evidence available in the STR surrounding brain aneurysm or Diabetes Mellitus during active military service."  4/27/2016 VBMS, C&P Exam, p. 2.  Once again, the Board observes that a negative medical opinion cannot be based entirely on the lack of corroborating medical records during service.  Addendum opinions must be obtained that include additional reasons and bases.  

The April 2014 remand also requested that the Veteran be provided a VA examination of his feet.  The examiner was to opine whether or not any current foot disorder, for which VA benefits are not yet established, was related to or aggravated by the Veteran's service-connected bilateral fifth hammertoes.  The examiner was to also opine whether or not any current foot disorder was related to the Veteran's active service.  

The Veteran was afforded a VA examination of the feet in April 2016 which diagnosed bilateral acquired pes cavus (claw foot).  4/11/2016 VBMS, C&P Exam, p. 1.  Regrettably, the opinion he provided addressed only secondary service connection without addressing the possibility aggravation by the service connected hammertoes, or addressing the possibility of direct service connection, as requested in the remand.  4/11/2016 VBMS, C&P Exam #5, p. 2.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board must therefore return the examination report in order to obtain an opinion as to whether service connection for the Veteran's bilateral pes cavus can be established on a direct basis, or whether this disability was aggravated by the service connected hammertoes.

The Veteran has now been afforded three VA examinations of his DDD of the lumbar spine during the course of his claim.  The most recent VA examination was conducted in April 2016 at the request of the April 2014 remand.  

Unfortunately, since the April 2016 remand was issued, a decision of the Court interpreted 38 C.F.R. § 4.59 (2016) as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non weight-bearing, and, when possible, of the opposite joint.  See Correia v. McDonald, 
28 Vet. App. 158, 169-70 (2016).  The May 2016 VA examination does not record the passive range of motion, and this is not found elsewhere in the evidence of record.  Therefore, the Board has no choice but to request that the Veteran once again be scheduled for a new VA examination of his service-connected DDD of the lumbar spine.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion regarding the left knee issue.  The Veteran's claims file must be made available to the examiner who authored the April 2016 knee examination and opinion in order to obtain an addendum.  

After a review of the record, the examiner should provide the following opinions:

a) Is it as likely as not that the Veteran's current left knee disability was incurred in or due to active service?  

b) If the answer to (a) is negative, is it as likely as not that the Veteran's current left knee disability was incurred as the result of his service-connected right knee disability or any other service-connected disability?  

c) If the answers to both (a) and (b) are negative, is it as likely as not the Veteran's current left knee disability was aggravated (increased in severity beyond the natural progression) as the result of his service-connected right knee disability or any other service-connected disability?  If yes, can a baseline in severity prior to aggravation be established?  If so, describe that baseline.

A comprehensive rationale for all opinions should be provided.  If the April 2016 examiner is no longer available, the claims file should be provided to another examiner of equal qualifications in order to obtain the requested opinions.  A negative opinion regarding service connection on a direct basis cannot be based solely on the absence of evidence of treatment in the service treatment records.  The Veteran's contentions must also be addressed, and a discussion of the usual natural history of the claimed disability would also be helpful.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  Obtain an addendum opinion regarding the brain aneurysm and diabetes issue.  The Veteran's claims file must be made available to the examiner who authored the April 2016 opinions pertaining to the Veteran's brain aneurysm and diabetes mellitus in order to obtain an addendum.  After a review of the record, the examiner should provide the following opinion:

a) Is it as likely as not that either the Veteran's brain aneurysm or diabetes mellitus were incurred in or due to active service?  

A comprehensive rationale for all opinions should be provided.  If the April 2016 examiner is no longer available, the claims file should be provided to another examiner of equal qualifications in order to obtain the requested opinions.  A negative opinion regarding service connection on a direct basis cannot be based solely on the absence of evidence of treatment in the service treatment records.  The Veteran's contentions must also be addressed, and a discussion of the usual natural history of the claimed disabilities would also be helpful.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  Obtain an addendum opinion regarding the feet.  The Veteran's claims file must be made available to the examiner who authored the April 2016 examination of the feet and opinions in order to obtain an addendum.  After a review of the record, the examiner should provide the following opinions:

a) Is it as likely as not that the Veteran's pes cavus of one or both feet was incurred in or due to active service?  

b) If the answer to (a) is negative, is it as likely as not the Veteran's current pes cavus of one or both feet was aggravated (increased in severity beyond the natural progression) as the result of his service-connected hammer toes or any other service connected disability?  If yes, can a baseline in severity prior to aggravation be established?  If so, describe that baseline.

A comprehensive rationale for all opinions should be provided.  If the April 2016 examiner is no longer available, the claims file should be provided to another examiner of equal qualifications in order to obtain the requested opinions.  A negative opinion regarding service connection on a direct basis cannot be based solely on the absence of evidence of treatment in the service treatment records.  The Veteran's contentions must also be addressed, and a discussion of the usual natural history of the claimed disabilities would also be helpful.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  Schedule the Veteran for a VA medical examination of his degenerative disc disease of the lumbar spine for the purpose of determining the current nature and severity of this disability.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, and while weight-bearing and non weight-bearing.  All range of motions relating to the lumbar spine must be recorded.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducted during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so.  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


